﻿204.	 First of all, I should like to express our sincerest congratulations to Mr. Jorge Illueca on his election and my delegation's great satisfaction at seeing a distinguished representative of the beloved sister nation of Panama occupying the presidency of this session of the Assembly. His well-known gifts as a statesman and his profound experience and knowledge of the United Nations lead us to entertain great hopes for a fruitful outcome of our work. In extending the full co-operation of the Spanish delegation to him, I can assure him that this year our co-operation will be extended with particular pleasure.
205.	I should also like to extend our congratulations and thanks to the outgoing President, Mr. Hollai, for the great dedication and skill with which he led the work of the last session of the Assembly.
206.	To the Secretary-General, an outstanding son of a sister State, Peru, I am pleased to repeat our sentiments of affection for him and of confidence in and satisfaction for the outstanding task he has been performing through some particularly difficult times as head of the Secretariat.
207.	To the youngest Member of the United Nations, Saint Christopher and Nevis—to which we are linked by an intimate historic event, an expedition of the Spanish Crown under Admiral Christopher Columbus, who, coming from the old continent, set foot there for the first time in 1493—we extend our warm welcome and wish it a prosperous life as an independent State.
208.	The Spanish Socialist Government, constituted after the elections in October 1982, has set as one of its fundamental objectives the development of a foreign policy in keeping with the new structure of Spanish society and the renewed faith in Spanish democracy. So far as foreign policy is concerned, the new Government's programme is in keeping with the objectives of the United Nations. By defending the purposes and principles of the United Nations we wish to contribute to the consolidation of the democratic values in our country and, at the same time, to the task of promoting faith in the ideals which inspired the Charter—a faith which has not been lost but which must be translated into concrete actions in a world plagued by tensions.
209.	Spain wishes to take part in the task of attaining a more secure and just international order—two objectives that deserve our full support but which are not always easily compatible. The first compels us to give continuous support to the cause of detente and disarmament. The second allies us with efforts for a new international economic order and a better world which respects human rights and duly appreciates the quality of our lives and environment. Only thus can we make an effective contribution to peace.
210.	In recent years, in this very forum, many voices have been raised to condemn the grave climate of tension on the international scene. This year it cannot be denied that the situation is even worse. The utterly despicable shooting down of a South Korean civil aircraft by the Soviet Union has made clear the fragility of the armed peace on which today's international relations are based and has shown clearly how close we are to the point of no return. However, we cannot allow ourselves to lose hope; rather, we must do everything we can to revive the process of detente.
211.	In recent years the East-West conflict has been reduced to its strictly military aspects, with risks of undue simplification and over dependence on technological imperatives.
212.	My country considers it urgent to restore priority to political factors, which are the factors that can restore common sense in international relations. Hence we have been making stalwart efforts in recent months, within the framework of the Conference on Security and Co-operation in Europe, to keep open the channels for dialogue and to keep alive the possibility of compromise.
213.	A few days ago the countries which signed the Final Act of Helsinki in 1975took an important step in this direction at Madrid. Despite the very serious problems, the 35 States which signed the Concluding Document of the Madrid meeting after three years of hope and hard effort have shown our determination to keep alight the ideals of peace, security and co-operation which we all share and all need, whatever differences may separate us.
214.	Spain has always taken a sincere interest in any proposal to control and reduce the present level of armaments, which is dangerously high and outrageously expensive. We are therefore determined to redouble our efforts and to work imaginatively in all forums dealing with the question of the reduction of conventional and nuclear arsenals. We are convinced that it is possible to reach a balance at a lower level of armaments without thereby endangering the legitimate security interests of each State.
215.	We wish also to reiterate the need for a total nuclear test-ban treaty, which would undoubtedly be an effective obstacle to the quantitative and qualitative development of nuclear weapons.
216.	On the other hand, Spain has been following with particular attention the negotiations on intermediate- range nuclear forces and the strategic arms reduction talks. Our interest is inevitable, since our country is situated in the continent with the greatest stockpiles of nuclear weapons. Similarly, we have been following with renewed hope the preparatory work for the European disarmament conference. We trust that at that conference it will be possible to make decisive progress towards the reduction of tension in Europe.
217.	These concerns, doubtless shared by nearly all of us, are the reflection of the growing and legitimate anxiety of our citizens, who are opposed to living on the brink of the abyss. As I had occasion to say at the Madrid meeting of the Conference on Security and Co-operation in Europe, the least we can offer in the short term to the young people who are yearning for peace and developing a new, world-wide patriotism is the prospect of non- confrontation, in which visible and practical steps can be taken to avoid the causes of conflicts and reduce the means of destruction.
218.	Spain considers that detente is not enough to attain lasting peace, nor are the efforts to limit and control weapons. We must realize that we have to seek out the deep roots of the conflicts which have been bedevilling international society, because only if we have a fairer and freer world can we have a safer world.
219.	Hence the capital importance which the Spanish Government attaches to the defence of human rights and the establishment of effective machinery to guarantee their protection. My country has made the defence of that principle a cardinal point in our own society, and we are continuing to refine the high standards set in this respect in our Constitution.
220.	Furthermore, Spain, which is already a party to the main international conventions on human rights, hopes shortly to ratify the Convention on the Elimination of All Forms of Discrimination against Women and we have gone a long way with the procedures for accepting article 41 of the International Covenant on Civil and Political Rights, and also for acceding to the Optional Protocol to that Covenant.
221.	Our domestic policy is accompanied by a determined and punctilious foreign policy, since we believe that it is clearly established in the United Nations that the systematic violations of human rights are not covered by Article 2, paragraph 7, of the Charter and that, accordingly, intervention in this field cannot be regarded as interference in the internal affairs of another State.
222.	Spain does not share the selective criteria which this Organization often uses to condemn violations of human rights. However, we cannot hide the fact that the people and Government of Spain are particularly disturbed by those situations which have produced enormous numbers of deaths and disappearances and of people sent into exile or imprisoned for their political ideals in countries to which we are closely bound by ties of history, culture and blood.
223.	I would like to emphasize that as far as we are concerned civil and political rights and economic, social and cultural rights form an inseparable whole and that it is necessary to protect both individuals and peoples against violation of any of these rights. We cannot accept the argument that a given level of economic and social development must be attained before torture or arbitrary arrest can be dispensed with. Conversely, there is little point in having theoretical enjoyment of public freedoms when poverty and ignorance prevent not merely the full exercise of such rights but even the satisfaction of the most fundamental human needs.
224.	Spain, which next year will become a member of the Commission on Human Rights, intends to co-operate in the hope that the Commission may become an increasingly effective body, performing a task to which we attach special importance at a time when we need to reduce international tension.
225.	In this connection, I should like to reiterate my country's constant concern at the persistence of the apartheid regime. This is undoubtedly one of the most hateful systems of massive violation of human rights and a threat to peace and stability in southern Africa.
226.	We are aware that only a fairer and more balanced economic and social order can guarantee peace.
227.	After the two severe recessions of the past 10 years the world economy remains at a low level of activity and unemployment has become an economic scourge and the source of personal frustration for millions and millions of people. The contraction of the world market, neo- protectionist measures and high rates of interest in certain countries have hampered the recovery of the economies of both developed and developing nations.
228.	For more than two thirds of mankind, stagnation, unemployment and poverty are not passing phenomena; rather they stem from the very structure of international economic relations. Furthermore, the least developed countries have suffered dramatic effects from the world economic crisis.
229.	Recently the Brandt Commission, in its second report, has added its voice to the many publicizing the need for structural changes in North-South relations.
230.	It is true that there are many powerful reasons for pessimism, since up to now—and the sixth session of the United Nations Conference on Trade and Development was the latest example of this—discussions of the question have not borne any substantial fruit, while the imbalance between rich and poor countries continues to worsen and the urgent need for change becomes daily more obvious.
231.	However, if the signs of economic recovery are confirmed and if political determination, which today is conspicuous by its absence, does emerge, the next few months may provide favourable opportunities for countries of the North and South to find flexible and pragmatic ways of establishing a true dialogue and, more specifically, of setting in motion the process of global negotiations in a United Nations framework.
232.	Spain supports the creation of a more just international order. Just as we wish to become a factor for detente in East-West relations, we intend our foreign policy to favour the restructuring of North-South relations. In this respect we think that our country is particularly well qualified, given both its intermediate level of economic development and its special political and cultural ties with broad regions of the developing world. The Government to which I belong intends to increase progressively its bilateral and multilateral development assistance and is preparing new legislation on international co-operation.
233.	Within this framework of peace, freedom and progress, we wish to set forth the specific aims of Spain's foreign policy.
234.	My Government has unequivocally reaffirmed Spain's membership in the Western world, but this does not rule out our seeking a broad margin of autonomy which would prevent our automatic alignment with interests which may not coincide with our own. This is logical, since Spain, for reasons of geography and history, has special interests and aspirations which are a source of both distinction and enrichment.
235.	The Spanish Government wishes to co-operate fully in reducing tension and international conflicts, while not upsetting the delicate balance on which relations between blocs are often based. Therefore, it maintains a stand of firm co-operation within the alliance to which Spain belongs. At the same time, in accordance with an electoral programme supported by the broad majority of our people, it has started a thorough study of the possible forms its contribution to the West's defence could take. That contribution could take various forms, and that question will be decided in due course by the Spanish people.
236.	We also reaffirm the European basis of our foreign policy. With the continuation and, we hope, the final conclusion of negotiations on membership of the communities, we wish to contribute to the task of building a Europe, an entity which will have meaning only if the political ideas which gave it birth prevail over immediate economic problems.
237.	Our policy is also intended to strengthen relations with the countries closest to us historically and geographically. To begin with our African neighbours, I wish to state that we view with great satisfaction the process of rapprochement in the Maghreb, which in essence was' resumed with the meeting in February between King Hassan of Morocco and President Bendjedid of Algeria. If this movement progresses in a climate of sincerity and fraternity, there will be highly favourable prospects for strengthening peace and development in northern Africa. For our part, I can state firmly that we shall spare no effort to strengthen co-operation not merely with our nearest neighbours in the Maghreb, Morocco and Algeria, but also with the other countries of the region.
238.	In our desire to see a prosperous and stable greater Maghreb, Spain is very mindful of the people of the Western Sahara whose future will be fully attained in this broader and united political and economic context to which the countries of the area are aspiring.
239.	As is well known, Spain informed the United Nations on 26 February 1976 that it was ending its presence in the territory of the Sahara as administering authority, but, under relevant resolutions, the process of decolonization is not yet over. This cannot be completed until the Saharan people expresses its wishes as to its political future, through the exercise of its right to self-determination, which has been acknowledged repeatedly both by the United Nations and by the OAU, most recently in the resolution adopted at the nineteenth session of the Assembly of Heads of State and Government of the Organization of African Unity last June
The Spanish Government trusts that this people will be able to exercise that right to self-determination through a referendum within the period and under the terms laid down by the OAU.
224. As to our European neighbours, we welcome the closer contacts with Portugal, and France, which portend a new climate in our relations. It is a path we shall be pursuing, convinced of the multiple benefits to be obtained by all of us from closer relations.
245. Though proximity led me to refer first of all to the Maghreb, Portugal and France, historical and emotional reasons prompt me to refer immediately to the Republic of Equatorial Guinea, a country with which we wish to maintain the special relations which derive not from any neo-colonialist paternalism, which we reject, but rather from historic links and the use of a common language which the people of Equatorial Guinea honour and respect. I must not conceal the fact that our relations with the Malabo have been difficult at times over recent months. However, these difficulties in no way rule out Spain's continuing desire to support and cooperate with the Republic of Equatorial Guinea in its programme for political democratization and economic reconstruction, always provided that the existing agreements are honoured.
246.	In setting forth the highest priorities of our foreign policy I am bound to refer to our firm intention of recovering Gibraltar. We are linked with Great Britain by good relationships in almost all fields, but these relationships are absurdly affected by the persistence of a colonial situation on our soil. On behalf of my Government, I wish once again to state our determined and unshakeable resolve to restore the territorial integrity of Spain. At the same time the Spanish Government is determined to settle the problem by peaceful means and through dialogue, in the form of negotiations with the United Kingdom on the basis of the relevant resolutions of the United Nations and with full respect for the legitimate interests of the population of Gibraltar.
247.	As evidence of this constructive spirit, and for humanitarian reasons, the Spanish Government took the unilateral decision to open the pedestrian crossing point between La Linea and the City of Gibraltar in December 1982.
248.	We trust this process can lead to better understanding between communities which are so closely bound by family and social ties, and to an understanding between Spain and the United Kingdom which will enable us to find the best formula for full implementation of the 1980 Lisbon Declaration.
249.	As part of this policy which, although with a European and Western basis, I have defined as the search for a greater degree of autonomy, my Government wishes to strengthen other natural aspects of Spain's foreign policy relating to Latin America and the Mediterranean.
250.	There is no need to emphasize here the special relationship which Spain enjoys with Latin American countries. These are not the prerogative of any given Government, but part of a continuous historical State policy.
251.	But I would like to repeat explicitly the determination of the new Spanish Government to support to its utmost the various processes of change and self-affirmation now occurring in Latin America, which is increasingly raising its voice, aware of the responsibility for the future which rests with its peoples. That is a voice which Spain feels is its own, and a future in which we wish to be participants.
252.	Accordingly, Spain has been following with deep concern the conflict convulsing the countries of Central America. This conflict is deeply rooted in local and domestic events but now has regional consequences which include serious border tensions and covert acts of aggression which are being internationalized; these dangerous elements are being introduced into the process of East- West confrontation.
253.	The origin of the conflict, it cannot be emphasized enough, lies in obsolete political, economic and social structures which have led to an unbalanced and unjust distribution of wealth and to a failure to satisfy the expectations of the poorest sectors of the population.
254.	In order to attain peace, which is so sought by the peoples of Central America, we feel there are certain essential preconditions: the establishment of genuine pluralistic democracies, the fruit of the popular will; scrupulous respect for human rights; an end to persecution of people because of their ideas; free exercise of political activity; the urgent need to guarantee sovereignty and territorial integrity of all States and the inviolability of their frontiers; rejection of the threat or use of force in international relations; the elimination of any form of outside interference; the control of the level of armaments; and the gradual suppression of foreign military bases and advisers.
255.	The increase in tension in Central America demands a formula which, based on negotiations between the countries concerned and in co-operation with friendly nations in the area, can prevent the situation from deteriorating into an open international conflict. That offered by the countries of the Contadora Group is the most informed and serious proposal in the sequence of peace initiatives presented so far. It has opened the door to hope. It has lessened tension and it offers the best way of attaining a peaceful solution. The commendable joint effort of the Presidents of Colombia, Mexico, Panama and Venezuela, which has generated evident international support, deserves public recognition as well as the consideration already given it.
256.	The Spanish Government, which has been following with natural concern the development of the crisis in Central America, expressed its full support for the steps taken by the Contadora Group in a Declaration of the Council of Ministers on 20 April this year. Similarly, it gave immediate support to the Cancun Declaration of 17 July 1983, the general guidelines of which are in keeping with our approach to the matter. Indeed, it responded to the appeal in the Declaration "to all members of the international community, especially those which have expressed sympathy with the efforts of the Contadora Group ... to contribute, with their experience and diplomatic capability, to the search for peaceful solutions to the problems of Central America".
257.	This effort to bring about peace in -Central America is part of a more general struggle by the peoples of Latin America, who are seeking to achieve, recover or consolidate a political life based on institutions and values guaranteeing the effective exercise of human rights under the rule of law. In this connection, Spain follows with particular interest the significant progress made in recent months towards the restoration of democracy in various countries of South America, and particularly in Argentina. The aspiration of the people of Argentina to a democratic life that will heal the wounds caused by the accumulated suffering of the past is shared by us and, undoubtedly, by the other countries in the southern part of the continent, whose peoples are demanding peacefully but with increasing firmness the exercise of their own sovereignty.
258.	In the south Atlantic, in the Malvinas, a source of tension continues to fester, impeding relations of all kinds, not merely between the countries directly involved but also between Western Europe and Latin America.
259.	Spain, which has always opposed and continues to oppose the use of force as a means of resolving international disputes, believes that it is urgently necessary for the Governments of Britain and Argentina to set in motion the final solution of this problem through the decolonization of the territory, while guaranteeing the interests of the inhabitants, in keeping with the resolutions of the United Nations.
260.	In this connection, the development of the political situation in Argentina should facilitate the diplomatic negotiations which should culminate in the restoration of Argentinian territorial integrity.
261.	The Mediterranean constitutes another traditional and special dimension of Spain's foreign policy.
262.	My Government trusts that the coastal States of the Mediterranean will be able to create a stable framework which will ensure that any possible conflicts in the area will not lead to intervention by outside Powers tempted to resolve problems in the light of their global interests at the expense of the interests of the countries directly involved. We shall spare no effort to attain this goal and we shall not be discouraged by any difficulties which may arise.
263.	In the meantime, we note with grave concern the dramatic situation in the eastern Mediterranean, the Near East.
264.	The invasion of Lebanon by the Israeli army contributed to plunging the area once again into a bloody civil war. This was encouraged by outside Powers and factors. We trust that the cease-fire agreement secured recently will prove a first step towards peace and national reconciliation in Lebanon.
265.	In 1982 Spain, from its seat in the Security Council, co-operated actively in the efforts to alleviate as far as possible the tragic situation of the Lebanese people. Today in the Assembly we reaffirm that the sovereignty, independence and unity of Lebanon must be preserved at all costs, as must its character as a multiracial and multireligious society. The pluralism of Lebanon once provided a model of peaceful coexistence which must be restored so that its example may benefit the whole region.
266.	One of the primary factors in the development of the Lebanese crisis since 1975 has undoubtedly been the Palestinian problem, which, furthermore, also constitutes the core of the endless, painful conflict, in the Near East.
267.	Spain's position in this connection has been reiterated on many occasions and is well known: a solution to the problem must be based on withdrawal from all occupied Arab territories, respect for the legitimate rights of all peoples, including Palestine, and the security of all States in the region, including Israel.
268.	Security Council resolutions 242 (1967) and 338 (1973) were milestones in the search for a solution to the conflict in the Near East. But they are not sufficient to bring about comprehensive and lasting peace unless an effort is made to deal with the substance of the question, which is not being done because of the need to take short-term steps. The Security Council should, therefore, supplement its resolutions by a statement clearly and unequivocally reaffirming the inalienable rights of the Palestinian people, including its right to self-determination.
269.	In this effort to attain comprehensive peace in the Near East positive steps have been taken which deserve serious attention. I am referring to the plan adopted at the Arab Summit Conference at Fez last September,' which presupposes a new Arab and Palestinian attitude which could offer possibilities of a dialogue on the attainment of such a peace.
270.	Spain took an active part in the International Conference on the Question of Palestine, which met at Geneva only a few weeks ago. My country attended the Conference in a constructive spirit, believing that we should not reject # any non-violent path which might lead to peace, especially if such a path were being sponsored by the United Nations.
271.	The moderate character of the Declaration and the Programme of Action adopted by the Conference'" demonstrated, we believe, how well-founded that approach was.
272.	The prolongation of the bloody conflict between Iran and Iraq, with both of which countries we enjoy excellent relations, similarly fills us with deep concern. We call on their leaders to do their utmost to reach a compromise which will enable them to live in peace and good-neighbourliness, with respect for sovereignty and territorial integrity.
273.	Anxious to see the Mediterranean become a true sea of peace, Spain calls for a speedy, just solution to the problem of Cyprus through a compromise which on the one hand would respect the sovereignty, dependence and territorial integrity of the island and on the other ensure the peaceful coexistence and balanced economic development of both communities. We reiterate our support for the intercommunal talks under the auspices of the United Nations and for the efforts of the Secretary-General.
274.	As the Secretary-General made clear in his recent admirable report on the work of the Organization, "There have been, at any given time in past years, several regional situations with grave potential implications for international peace".
275.	We share the Secretary-General's concern, all the more so because these conflicts are worsening and beings compounded by the East-West tension. I have referred to some of these at some length, but I should like briefly to refer to some others.
276.	The lengthy struggle which has been convulsing the Republic of Chad for some 20 years now has become worse over recent months. The Spanish Government supports the efforts of the OAU to find a peaceful, stable and lasting solution which would enable the people of Chad to undertake national reconstruction and the economic development of the country in conditions of freedom, independence and full sovereignty.
277.	In connection with the problem of Namibia, Spain has repeatedly and unequivocally called for the speedy independence of the Territory. The illegal presence of South Africa in Namibia, as well as the delaying tactics of Pretoria, have been condemned by our country on many occasions and in many international gatherings. We believe that the only just solution lies through implementation of the plan contained in Security Council resolutions 385 (1976), 435 (1978) and 532 (1983), which my country fully supports.
278.	We also support the efforts by the Secretary- General, one of the most recent manifestations of which was his journey to South Africa, Namibia and Angola in order to try to find a solution to the grave problems besetting southern Africa.
279.	We similarly repeat our determined support for the United Nations resolutions on the situation in Afghanistan and in Kampuchea. Spain joins with those who call for withdrawal of foreign troops from those two countries so that their peoples can have a genuine possibility of choosing their own future in peace and freedom without any form of pressure or outside interference.
280.	Although, as the Secretary-General says in his valuable report on the work of the Organization, "1983 has, so far, been a frustrating year for the search for peace, stability and justice", nevertheless we share his belief that, for all its defects, the United Nations is "the best available international instrumentality to achieve these ends". 
281.	This will be the spirit in which the Spanish delegation will be acting during this session of the General Assembly.
 
